t c memo united_states tax_court estate of james g frazier deceased james g frazier jr executor petitioner v commissioner of internal revenue respondent docket no filed date john j mcgregor for petitioner jeffrey l heinkel for respondent supplemental memorandum findings_of_fact and opinion vasquez judge this case is before the court on remand from the u s court_of_appeals for the ninth circuit for further consideration consistent with its opinion in estate of frazier v this opinion supplements estate of frazier v commissioner tcmemo_1999_201 revd and remanded 12_fedappx_502 9th cir - - commissioner 12_fedappx_502 9th cir reversing our decision in tcmemo_1999_201 regarding whether the tenant retained a right to remove trade fixtures and remanding for a determination of whether the improvements at issue were trade fixtures within the meaning of california civil code sec_1019 california code sec_1019 west findings_of_fact we stated the facts of this case in our original opinion estate of frazier v commissioner tcmemo_1999_201 the findings_of_fact from that opinion are incorporated herein by this reference for convenience we summarize the relevant facts we set forth additional findings_of_fact for purposes of deciding the issue remanded general facts james g frazier decedent died on date at the time of his death decedent resided in waterford california on or about date decedent’s son james g frazier jr as executor filed decedent’s estate_tax_return at the time the petition was filed decedent’s son resided in stanislaus county california in decedent incorporated frazier nut farms inc fnf fnf conducted an almond and walnut processing packaging marketing sales and shipping business decedent formed fnf for his family and hoped that it would be passed down through the generations at the time of decedent’s death all of fnf stock was held by decedent his son his daughter and a_trust for decedent’s grandchildren on date decedent as landlord and fnf as tenant executed a lease for a 5-acre tract of land located in waterford california the premises under the terms of the lease fnf agreed to pay dollar_figure per year in rent plus all maintenance and taxes on the premises the lease contained an initial term of years with two options to renew for years each during the initial 10-year term of the lease fnf made the following improvements on the premises for the purposes of its business and at its sole cost lunchroom the building has a wood frame with corrugated steel or aluminum siding and windows it covers big_number square feet the building is placed upon a cement foundation the corner supports are plates that are nailed into a four by four an interior hallway is covered with plywood and leads to men’s and women’s restrooms pole barn this building is used to store walnut trailers it has a wood frame with corrugated aluminum siding nailed ' the 5-acre tract is on a ranch of acres owned equally by decedent his son and his daughter the acres leased by fnf are located in the middle of the ranch these improvements currently remain on the premises q4e- to the frame the floor is blacktop the building is supported by wooden poles that are sunk into the ground approximately feet deep the building covers an area of by feet cold storage units this building is multipurpose and covers an area of by feet it has a similar structure to the pole barn it has a wood frame with metal poles supporting the shell of the structure the portion of the building used for cold storage has fiberboard insulation in its walls the floor is half asphalt and half concrete including a concrete foundation elb scan room this building covers an area of by feet the building has a metal frame and metal siding the siding is connected to the frame by self-tapping screws the floor is concrete with a heavy concrete foundation the support beams are secured_by screwing them on bolts embedded in the concrete fumigation chamber this chamber is a heavy steel unit that covers an area of by feet the chamber is not affixed to the ground water tanks the tanks are old fuel tanks that are filled with water for emergency purposes eg in case of fire the tanks sit on the surface of the ground - - well the well is used to keep the water tanks full to give firefighters immediate access to water in case of emergency and to cool the pump in the fumigation chamber the well has casing that can be up to feet deep into the ground this casing is removed for repair purposes in order to reach the suction portion of the pump that is deep into the ground nut bin the structure comprises three storage tanks which hold processed in-shell walnuts for drying before packaging and a sacking hopper the structure’s roof is made of metal and the structure itself is made of wood the structure is supported by metal poles which are sunk into the ground approximately feet and are supported by surrounding concrete the structure has a concrete floor shop and storage building this building functions mostly as a warehouse that contains storage bins for processed almonds or shelled walnuts and one-sixth of the building is used for a shop the building covers an area of by feet the building has a heavy reinforced concrete floor and foundation the building has walls and is supported by beams that are anchored to bolts embedded in the concrete steel equipment cover this structure has no walls and has a corrugated metal roof the metal support beams are sunk -- - into the ground approximately feet deep the structure has a dirt floor and covers an area of by feet asphalt paving the paving covers approximately big_number square feet in driveways and parking and processing areas the paving is approximately inches thick the asphalt covers most of the acres leased excluding those areas that have a concrete foundation the foundation of each improvement is either an asphalt layer that is approximately to inches deep and or a concrete layer that is approximately foot deep a forklift or backhoe would be used to remove the blacktop in to feet-wide chunks to remove the concrete a jackhammer would have to be used to break the concrete into pieces to remove the support poles a 30-ton forklift would pull out the poles after the blacktop or concrete is broken decedent discontinued his active_participation in the operations of fnf when he discovered he had cancer in or by decedent’s son became fnf’s chief_executive_officer decedent’s daughter heidi became the fnf secretary treasurer and decedent’s son-in-law steve became the vice president decedent and his family never anticipated that fnf would ever leave the premises the concrete layer is approximately to inches thick above the surface then another to inches deep below the surface - on date respondent issued a notice_of_deficiency in the notice respondent determined that the above improvements were part of the real_property owned by decedent and therefore includable in decedent’s gross_estate prior court proceedings the main issue for decision was whether these improvements were includable in decedent’s gross_estate estate of frazier v commissioner tcmemo_1999_201 we held that at the time of decedent’s death the improvements belonged to decedent and were includable in his gross_estate under sec_2033 because fnf did not have a statutory right to remove its improvements after the expiration of the original tenancy id the estate appealed our decision estate of frazier v commissioner fed appx pincite the u s court_of_appeals for the ninth circuit found that fnf’s lease included an implied right to remove trade fixtures and an implied agreement that any holdover tenancy would continue according to the terms of the original lease except as to duration id pincite the u s court_of_appeals held that fnf retained the right to remove trade fixtures even after decedent’s death id on remand we were instructed to determine whether the improvements at issue were unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at the date of decedent’s death - - trade fixtures within the meaning of california code sec_1019 id opinion petitioner has the burden of proving that the improvements at issue are removable trade fixtures within the meaning of california code sec_1019 rule a 290_us_111 the parties stipulated that the improvements at issue are removable trade fixtures within the meaning of california code sec_1019 and remained the property of fnf at the time of decedent’s death if we find that fnf’s tenancy at will under the lease continued notwithstanding the death of decedent the improvements could be removed without injury to the premises and the improvements by the manner in which they were affixed had not become an integral part of the premises in our original opinion we ruled on the first element the u s court_of_appeals reversed and held that fnf’s tenancy and hence implied right of removal continued notwithstanding the death of decedent we must determine therefore whether the in our opinion we found that the improvements placed on the land by fnf were ‘trade fixtures’ within the meaning of california civil code sec_1019 estate of frazier v commissioner tcmemo_1999_201 this statement is not dispositive of the question we are directed to resolve on remand we construe the question posed by the u s court_of_appeals as the parties construe it infra whether the improvements meet the elements of california code sec_1019 in order to qualify as a removable trade fixture --- - improvements could be removed without injury to the premises and whether the improvements had become an integral part of the premises in order to determine if the improvements at issue are removable trade fixtures under california code sec_1019 and thereby not includable in decedent’s estate the estate contends that the improvements are removable trade fixtures the estate argues that removal of fnf’s improvements would not injure the premises because removal would cause only minor damages which is permitted under california law additionally the estate argues that removal of the improvements would leave the acres suitable for farming because removal is only from the underlying land and there is no structure to be damaged the estate further contends that the improvements are large erector sets held together by screws nuts and steel i-beams and therefore are not integral parts of the premises respondent argues that we must apply three tests to determine whether or not an improvement is a nonremovable fixture the manner of its annexation to the land its adaptability to a use and purpose instrumental to that for which the realty is used and the intention of the parties to the lease respondent contends that the mutual intent of the parties to the lease regarding the permanency of the improvements is the most influential factor respondent further argues that decedent -- - never had the intention of removing the improvements from the premises because fnf was a family-operated business that decedent wanted to continue additionally respondent contends that removal of the improvements would destroy the assets and require a massive amount of effort a decedent’s gross_estate includes all property to the extent of the decedent’s interest therein at the time of his death sec_2033 a decedent’s interest in property is determined by state law 309_us_78 the decisions of the state’s highest court are conclusive as to that state’s law but in the absence of a decision by that court we may look to the state’s lower courts’ rulings and holdings 387_us_456 under california law a fixture is a thing that is so attached to realty as to be considered in law a part of the realty itself cal civ code sec west generally a tenant of real_property has no right to remove fixtures from sec of the california civil code provides in relevant part a thing is deemed to be affixed to land when it is attached to it by roots as in the case of trees vines or shrubs or imbedded in it as in the case of walls or permanently resting upon it as in the case of buildings or permanently attached to what is thus permanent as by means of cement plaster nails bolts or screws the leased premises regardless of whether the tenant placed the fixtures there at his own expense cal civ code sec_1013 west ’ where fixtures are placed on leased premises for the purposes of trade trade fixtures however a tenant has a limited right to remove those fixtures we look to california code sec_1019 to define removable trade fixtures because the lease failed to provide a definition realty dock improv corp v anderson cal whether the improvements are removable trade fixtures within the meaning of the law is a question of fact borchers bros co v ciaparro cal the definition of a removable trade fixture is codified in california code sec_1019 which provides a tenant may remove from the demised premises any time during the continuance of his term anything affixed thereto for purposes of trade manufacture ornament or domestic use if the removal can be effected without injury to the premises unless the ’ california civil code sec_1013 provides when a person affixes his property to the land of another without an agreement permitting him to remove it the thing affixed except as otherwise provided in this chapter belongs to the owner of the land unless he chooses to require the former to remove it or the former elects to exercise the right of removal provided for in sec_1013 of this chapter california law allows parties to classify their property between themselves and the law will respect such agreements md cas co v knight 96_f3d_1284 9th cir citing goldie v bauchet props cal 3d thing has by the manner in which it is affixed become an integral part of the premises id by statutory definition an improvement must meet certain criteria before it can be classified as a removable trade fixture the improvements must be affixed by the tenant for purposes of trade the improvements must be removable by the tenant from the leased premises at any time during the continuance of the term the improvements must not be so physically annexed to the premises that their removal could not be effected without injury to the premises and the improvements by the manner in which they were affixed must not have become an integral part of the premises sec loan trust co v willamette steam mills l m co cal we conclude that the lunchroom pole barn cold storage units elb scan room well nut bin shop and storage building steel equipment cover and asphalt paving are not removable trade fixtures under california code sec_1019 because they became integral parts of the premises when the california supreme court found buildings to be removable trade fixtures the buildings had not become integral parts of the property see macdonough v starbird cal held that a one-story wooden structure which was placed on mud sills as its foundation was a removable trade fixture under california code sec_1019 sec loan trust co v willamette steam mills l m co supra held that a one and one-half story lumberyard office with a chimney that did not extend to the ground which rested on mud sills was a removable trade fixture under california code sec_1019 in each instance the buildings were not embedded into the land through the use of a foundation or supported by beams sunk into the ground several feet but rested on the surface by the use of mud sills ’ rach of the improvements that we hold not to be a removable trade fixture has a foundation that is several inches of either heavy concrete or blacktop which in most instances is embedded below the ground surface and or has support beams that are sunk into the ground several feet and are encased in concrete and or blacktop in addition the well uses a suction pump that is located approximately feet below the ground surface although the estate argues that these improvements can be removed their removal would require significant effort the statute clearly refers to the manner in which it is affixed in determining whether an improvement is integral to the premises because these foundations are affixed to the ground as firmly as possible these improvements require heavy construction machinery by definition mud sills are a supporting sill as of a building or bridge resting directly on a base and especially the earth merriam--webster’s collegiate dictionary 10th ed for their removal the method by which they are affixed to the ground supports the conclusion that these improvements are integral to the premises additionally we find that the parties to the lease intended to integrate these improvements into the premises the u s court_of_appeals for the ninth circuit and state courts have examined intent with regard to this point ’ fnf is a family- operated business with decedent and his family owning all of the fnf shares and the land upon which the leased premises is located and holding all the executive positions in fnf at trial decedent’s son testified that the decedent created fnf for his family to operate and pass down to his children and hopefully his grandchildren at the time the improvements were made see 71_f2d_496 9th cir the u s court_of_appeals for the ninth circuit in determining whether a motor and pump were fixtures stated that the guestion of whether or not personal_property attached to the land has become a fixture by reason of the method by which it is affixed is a question of intent id pincite see also pfeifle v tanabe n w 2d n d the supreme court of north dakota in interpreting a statute with similar language to california code sec_1019 stated that the parties’ intent is the preeminent factor in analyzing whether an item is a trade fixture id pincite the court stated that the means of attachment and the adaption of the item to the purpose of the premises are evidence of this intent id see also hanson v ryan n w wis the supreme court of wisconsin stated that intent is the principal consideration in determining whether personal_property placed on real_estate is removable or not in interpreting a state statute similar to california code sec_1019 id pincite -- - decedent and fnf intended that the business be located permanently on the leased premises there is no evidence that the improvements were intended to be transitory or temporary further we find that these improvements became an integral part of the premises because the improvements were being used for a purpose instrumental to the premises’ purpose ie to process nuts by contrast we hold that the fumigation chamber and the water tanks are removable trade fixtures within the meaning of california code sec_1019 the fumigation chamber and the water tanks are not affixed to the ground and could be easily removed these improvements by the manner they were placed on the premises were never intended to become part of the realty we do not find that these improvements became an integral part of the premises in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not herein discussed we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
